HUNTLEY, Justice,
with whom BISTLINE, Justice, concurs, dissenting.
The action taken by the Industrial Commission below, and this court’s sustaining of that action constitute a most remarkable failure in the performance of our respective duties.
The claimants, who are widows and descendants of deceased workers entitled to death benefits, instituted a class action before the Industrial Commission. The Industrial Commission, having not only specific statutory rulemaking authority, but also the inherent power of any judicial or quasi-judicial body to conduct the case brought *271before it, simply threw up its hands, saying in effect: “We have no rule book to tell us how to proceed and therefore we will not entertain your cause of action.”
The workmen’s compensation statutes were amended in 1971 to provide that death benefits would be adjusted upward or downward annually to reflect the change in the average state wage. Claimants allege as their cause of action that since 1971 the compensating sureties, with the apparent official sanction of the Commission, have refused to pay the additional benefits.
The determination of whether the additional benefits are payable is a complicated legal matter. Even though the amount at stake to the insurance industry and self-insured employers is in the hundreds of thousands of dollars, no one individual claimant has a claim significant enough to justify the expense of bringing an action.1
Class actions did not come into being as a result of a narrow judicial thinking which defined its potential means for carrying out its responsibilities solely in terms of existing, and often inadequate, procedures. It is almost a truism that law depends for its survival on its ability to adapt to the ever-changing complexion of society. That adaptation is made possible by a view towards the purposes for which judicial and quasi-judicial bodies exist, and not by a view inflexibly focused on the rules by which those bodies presently operate. Class actions exist because of a need for justice in a unique class of cases, which need could not be met but for modification of existing judicial procedures. A failure to adapt would have resulted in a failure of justice as to that class of cases.
In the instant case, the Industrial Commission is not being asked to pioneer a new theory of law. Rule 23 is a useful model for such procedures. The Commission has lawyer hearing examiners and one lawyer commission member; with a “can-do” attitude a procedure to handle this case could be worked out between counsel and the Commission in a brief conference. Nothing more would be needed than for the Commission to advise the attorneys that it will entertain the class action, and to direct that the attorneys appear with proposals as to how to proceed in this particular case.
It appears that this case would be the simplest class action to manage that one could envision. The class is fixed and certain, the Commission has files on all of the deceased workmen, and the sureties by virtue of the fact that they are making current monthly payments have present addresses of all the class members. This case is a shameful display of bureaucratic inflexibility, both by the Commission in its failure to carry out its assigned duty of handling the litigation before it and in the failure of this court to exercise positive direction as it is required to do as the head of the judicial system.
Idaho Constitution art. 5 § 2 states in part:
“The courts shall constitute a unified and integrated judicial system for administration and supervision by the Supreme Court.”
The one positive aspect of our decision today is that it points the way to reducing the congestion of the courts — we need only repeal our rules of procedure in areas where we would prefer to reduce our caseload. We could thus avoid our responsibilities by advising the public that justice is “not available” because we have no rule under which to proceed.

. A comprehensive statement of factual background is set forth in the reply brief of the claimants at pp. 3-14, attached hereto as appendix A.